[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
After a trial to the Court at which the plaintiff appeared and presented evidence, and at which the attorney for the defendant, Michael W. Evans appeared and cross-examined the plaintiff's witness, the Court finds the issues for the plaintiff in each of the three counts of the complaint.
Judgment shall enter for the plaintiff in the amount of $26,366.60, which includes the debt of $25,875.20 plus CT Page 8825 interest per Connecticut General Statutes Section 37-3a. (10% from October 16, 1990 to September 17, 1992-$491.40). Costs in the amount of $350.00 are awarded. (Judgment file cost is disallowed).
This judgment shall enter against the defendant Michael Evans only.
Counsel for the plaintiff reported that he has reached settlements with all other defendants except for Mark Shapiro who has a Bankruptcy stay.
BY THE COURT, HON. LAWRENCE C. KLACZAK SUPERIOR COURT JUDGE